In this appeal the record fails to disclose that notice of appeal was given in the court below. This is a jurisdictional matter. Article 2253, R.S. 1925.
This appeal will be, and it is, ordered dismissed, unless within 20 days from this date satisfactory evidence be adduced showing that in fact due notice of appeal was given as by law required. Tel. Co. v. O'Keefe,28 S.W. 945, 87 Tex. 423; Luse v. Parmer (Tex.Civ.App.) 221 S.W. 1031.
                     On Vacation of Order of Dismissal.
Satisfactory evidence having been adduced showing that in fact due notice of appeal was given in the court below, as by law required, the order of dismissal heretofore made in this case is set aside, and we now proceed to hear the case on its merits.
There is no assignment of errors found in the record, and the clerk of the district court from which this appeal is prosecuted certifies that there was no assignment of errors filed in this cause in that court.
In the condition of the record as above indicated, this court will not consider any error but one of law apparent upon the face of the record. Finding no such error, the case is affirmed.